UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) or (g) OF THE SECURITIES EXCHANGE ACT OF 1934 BORDER MANAGEMENT, INC. (Exact name of registrant as specified in its charter) Nevada 20-5088293 (State of incorporation of organization) (I.R.S. Employer Identification Number) 968 – 240th Street Langley, British Columbia, Canada V2Z 2Y3 (Address of principal executive offices, including postal code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered: Name of each exchange of which each class is to be registered: None None If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. oð If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. þ Securities Act registration statement file number to which this form relates:333-139129 Securities to be registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.001 (Title of Class) Item 1. Description of Registrant's Securities to be Registered The description of the registrant’s Common Stockset forth under the caption “Description of Securities to be Registered” contained in the prospectus included in the registrant’s Registration Statement on Form SB-2 (File No. 333-139129) filed with the Securities and Exchange Commission on December 5, 2006 is hereby incorporated by reference in response to this item. Item 2. Exhibits The following exhibits are incorporated by reference from the registrant's Registration Statement on Form SB-2 (File No. 333-139129) filed with the Securities and Exchange Commission on December 5, 2006.Such exhibits are incorporated by reference pursuant to Rule 12b-32. Exhibit No. Description Articles of Incorporation Bylaws 4 Instrument Defining the Rights of Holders - Form of Share Certificate SIGNATURES Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized. Border Management, Inc. (Registrant) Date: August 4, 2009 /s/ Solomon Nordine Solomon Nordine Chief Financial Officer, Treasurer, Director
